Title: To Thomas Jefferson from William Wusthoff, 12 February 1808
From: Wusthoff, William
To: Jefferson, Thomas


                  
                     Sir,
                     Pittsburgh, Feby 12th. 1808.
                  
                  Understanding, that by a law passed at the last session of Congress, Pittsburgh, and some other places on the western waters, have been declared ports of entry; but that as yet no appointments of collectors have been made—permit me to solicit the honor of being appointed collector for Pittsburgh. Having served, with satisfaction to the people of Allegheny county, as Sheriff for three years, and been during the last two years employed in discharging (with Mr. Johnston) the duties of the post office in this place, adding to which a residence in this town since the year 1783, during which I have invariably maintained those principles of republicanism, which by their triumph in 1801, placed me among the majority, I flatter myself with being able to discharge the duties of collector to the general satisfaction of my fellow citizens, and to the interest of the, U. States. Should however, it be deemed improper to bestow the appointment on me, or that it has already been disposed of, before the receipt of this application, believe me it shall not diminish the exalted respect with which I have the honor to be, your obedient fellow citizen, &c.
                  
                     William Wusthoff. 
                  
               